Citation Nr: 0013158	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left mandible, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for residuals 
of a fracture of the left mandible, effective November 5, 
1997.  


REMAND

The veteran was afforded a VA dental examination in February 
1998.  The report of the examination indicates that the 
examiner did not have the veteran's claims file for review in 
conjunction with the examination.  Clinical data which takes 
into account both prior and recent medical treatment is 
needed to ensure that the evaluation of the veteran's 
disability is a fully informed one.  38 C.F.R. § 4.1 (1999).  
Accordingly, the VA examination afforded the veteran is 
inadequate for rating purposes.

The veteran is currently assigned a 10 percent rating for 
residuals of a fracture of the left mandible under 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9904 which pertains to malunion 
of the mandible.  Slight displacement of the mandible is 
rated noncompensable.  Moderate displacement of the mandible 
is assigned a 10 percent disability rating; and severe 
displacement warrants a 20 percent disability rating.  The 
note provides that the rating is dependent upon the degree of 
motion and relative loss of masticatory function.  

It appears that the veteran's disability may also be rated 
under DC 9905, which pertains to limitation of motion of 
temporomandibular articulation.  In considering limitation of 
motion of a joint, the RO's attention is directed to the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It also held that the provisions 
of 38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In the instant case, the Board observes that the 
VA examination of February 1998 is also inadequate as the 
examiner did not evaluate the veteran's functional loss and 
equate it with loss of range of motion.  

A VA scar examination was conducted in January 1999, and the 
claims folder was made available to the examiner.  The report 
of the examination reveals that the veteran was provided 
paperwork by the VA skin examiner to have a photograph made 
of the scar.  There is no photograph of record.  A 
determination should be made as to whether a photograph was 
taken; and, if so, it should be included in the claims 
folder.  The purpose of obtaining this photograph is so that 
there will be a complete record of the veteran's medical 
history.  38 C.F.R. § 4.1 (1999).  A current photograph is 
not needed as the question of disfigurement is a medical one, 
and there is of record an opinion on disfigurement from the 
examiner who examined the veteran in January 1999.

Finally, the veteran is advised of the importance of 
appearing for the VA examination.  Regulations pertaining to 
failure to report for a VA examination ordered in connection 
with a claim for increase are cited below:

Sec. 3.655  Failure to report for Department of Veterans 
Affairs examination.

    (a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase. When a claimant fails 
to report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected residuals of a fracture of the left 
mandible since February 1998.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records from 
February 1998.  If a photograph of the 
veteran's neck or face was taken in connection 
with the January 1999 VA scar examination, it 
should be associated with the claims folder.  
Once obtained, all records must be associated 
with the claims folder.

3.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded VA dental and oral 
examination.

a.  General information for the examiner:  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
examiner.  Such tests as the examiner 
deems necessary should be performed.

b.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should be asked to 
state the inter-incisal and lateral 
excursion ranges of motion of the 
veteran's mandible, in millimeters.  
The examiner should also state the 
normal ranges of motion of the 
mandible, in millimeters.  

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's mandible disability; and, 
if feasible, these determinations 
must be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

III.  The examiner should be asked 
to express an opinion on whether 
pain in the mandible could 
significantly limit the veteran's 
functional ability during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

IV.  The examiner should be asked to 
report whether any displacement of 
the mandible would be considered 
slight, moderate, or severe.  

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

5.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  The RO should also consider 
application of § 3.655 if the veteran fails to 
report for his examination.  If he so fails to 
report, a copy of the letter notifying him of 
the date, time and place of the examination 
and the address to which the notification was 
sent should be included in the claims folder.  
If the determination remains adverse to the 
veteran, he and his representative should be 
issued a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


